— Motion to dismiss appeal granted, without costs, and appeal dismissed, without costs, upon the ground that the Village Law does not authorize an appeal to the Appellate Division from the order of the County Court directing the election, which order the law (§8) declares “ shall be final and conclusive.” Section 18 of the law  permits an appeal to this court from the order of the County Court after the election has been held. Present ■ — • Lazansky, P. J., Young, Kapper, Carswell and Tompkins, JJ.